         Case 2:19-cv-10696-WBV-JVM Document 133 Filed 10/27/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA



RONALD J. HOF, IN HIS CAPACITY                        CIVIL ACTION
AS CHAPTER TRUSTEE OF THE
BANKRUPTCY ESTATE OF
FOODSERVICEWAREHOUSE.COM, LLC

VERSUS                                                NO. 19-10696

LAPORTE, A PROFESSIONAL                               SECTION D (1)
ACCOUNTING CORPORATION, ET AL.


                                              ORDER

          Before the Court is Plaintiff Ronald J. Hof’s Motion for Partial Summary

Judgment on the Issue of Insurance Coverage. 1 Defendants LaPorte, APAC, and

Continental Casualty Company have each filed an Opposition. 2 Plaintiff has replied

to each Opposition, 3 and both Defendants have filed a Sur-Reply. 4      Because a

determination on the issue of insurance coverage is improper before liability is

established, the Court denies the Motion.

    I.       FACTUAL BACKGROUND

          This is an accounting malpractice case. LaPorte, A Professional Accounting

Corporation (“LaPorte”), is a Louisiana accounting firm. From 2015 through 2018,

LaPorte had malpractice insurance issued by Defendant Continental Casualty




1 R. Doc. 61.
2 R. Doc. 75 (Continental); R. Doc. 82 (LaPorte).
3 R. Doc. 93 (LaPorte); R. Doc. 94 (Continental).
4 R. Doc. 97 (LaPorte); R. Doc. 100 (Continental).
      Case 2:19-cv-10696-WBV-JVM Document 133 Filed 10/27/20 Page 2 of 9




Company (“Continental”). Continental issued three insurance policies to LaPorte

during this time: one from July 1, 2015 through July 1, 2016 (the “2015-2016

Policy”); 5 one from July 1, 2016 to July 1, 2017 (the “2016-2017 Policy”); 6 and one

from July 1, 2017 to July 1, 2018 (the “2017-2018 Policy”). 7 Each Policy contains the

following relevant language:

                If, during the policy period, you become aware of an act or
                omission that may reasonably be expected to be the basis
                of a claim against you, you must give written notice to us
                prior to the expiration of the policy period. Such notice
                must state the reasons for anticipating a claim, with full
                particulars, including but not limited to: 1. the specific act
                or omission; 2. the dates and persons involved; 3. the
                identities of anticipated or possible claimants; 4. the
                circumstances by which you first became aware of the
                potential claim. If such notice is given, then any claim that
                is subsequently made against you and reported to us shall
                be deemed to have been made at the time such written
                notice was received by us. 8

        Each Policy also states that Continental will provide coverage for:

                All sums in excess of the deductible, up to our limits of
                liability, that you become legally obligated to pay as
                damages and claim expenses because of a claim that is both
                first made against you and reported in writing to use
                during the policy period by reason of an act or omission in
                the performance of professional services by you or by any
                person for whom you are legally liable provided that: 1. you
                did not give notice to a prior insurer of any such act or
                omission or interrelated act or omission; 2. prior to the
                effective date of this Policy, none of you had a basis to
                believe that any such act or omission, or interrelated act or
                omission, might reasonably be expected to the basis of a
                claim; 3. such act or omission happened subsequent to the


5 R. Doc. 75-3.
6 R. Doc. 75-4.
7 R. Doc. 75-5.
8 See R. Doc. 75-3 at 29; R. Doc. 75-4 at 32; R. Doc. 75-5 at 24.
      Case 2:19-cv-10696-WBV-JVM Document 133 Filed 10/27/20 Page 3 of 9




                prior acts dates; and 4. you did not give notice to a prior
                insurer of an interrelated claim. 9

        LaPorte was hired as an independent auditor for FoodServiceWarehouse.Com,

LLC, (“FSW”) and PRIDE Centric Resources (“PRIDE”). 10                        LaPorte conducted

independent audits of both companies for both 2013 and 2014. 11 Both companies

allege that LaPorte failed to conduct these audits properly, resulting in significant

damages to both companies, including the bankruptcy of FSW. 12                       It is these

allegations of professional negligence that underly the current dispute.

        According to Continental, on April 1, 2016, LaPorte notified Continental in

writing of FSW’s pending bankruptcy and of the circumstances that could lead to

potential claims against LaPorte in connection with the services it provided to FSW

and PRIDE. 13 Lew Campione of Continental spoke with Terri Troyer and Tracy Tufts

of LaPorte that same day, and accepted the matter under the 2015-2016 Policy. 14 On

April 16, Continental formally acknowledged the notice of potential claims and

confirmed it would handle the matter as file number ALA06919 under the 2015-2016

Policy. 15

        On October 12, 2016, PRIDE filed an Application for Accountant Review Panel

with the Society of Louisiana Certified                Public Accountants (“SLCPA”) against

LaPorte regarding the 2013 and 2014 audits. 16 Notably, the application extensively


9 See R. Doc. 75-3 at 23-24; R. Doc. 75-4 at 24; R. Doc. 75-5 at 32.
10 See R. Doc. 1-3 at 3 ¶ 8; Docket No. 19-10163, R. Doc. 1 at 5 ¶ 17.
11 R. Doc. 1-3 at 4 ¶ 11, 5 ¶ 15; Docket No. 19-10163, R. Doc. 1 at 5 ¶ 17.
12 See generally R. Doc. 1-3; Docket No. 19-10163, R. Doc. 1.
13 See R. Doc. 75-2 at 2 ¶ 7.
14 Id. at 2-3 ¶¶ 8-9.
15 Id. at 3 ¶ 12.
16 R. Doc. 75-6 at 2.
      Case 2:19-cv-10696-WBV-JVM Document 133 Filed 10/27/20 Page 4 of 9




referenced not only the audits of PRIDE, but also of FSW. 17 Approximately one

month later, on November 15, 2016, Ronald Hof, the Bankruptcy Trustee of FSW,

issued a letter to LaPorte regarding a potential claim “for malpractice arising out of

LaPorte’s issuance on October 15, 2015, of the Debtor’s 2014 audited financial

statements.” 18      The letter demanding that LaPorte “turn over ‘all recorded

information, including books, documents, records, and papers, relating to the debtor’s

property or financial affairs,’ i.e., the Debtor’s file in its entirety.” 19 Subsequently, on

May 17, 2018, the Trustee filed a complaint against LaPorte with the SLCPA

regarding both the 2013 and 2014 audits of FSW. 20

       Plaintiff Ronald Hof now seeks partial summary judgment on the issue of what

insurance policy applies to the case pending before the Court. 21 In his Motion,

Plaintiff argues that any coverage for the 2014 audit should be covered under the

2016-2017 Policy based on the timing of its demand letter, but that the 2013 audit

should be covered under the 2017-2018 Policy because the first time LaPorte received

notice of a claim related to the 2013 audit was the Trustee’s May 2018 complaint with

the SLCPA. 22 Plaintiff also argues that PRIDE’s October 12, 2016 complaint with

the SLCPA could not act as notice of a potential claim regarding the 2013 FSW audits,

despite the fact that complaint explicitly mentions that audit twice. In short, Plaintiff


17 See generally id.
18 R. Doc. 75-7 at 2.
19 Id. at 3.
20 R. Doc. 75-9.
21 R. Doc. 61.
22 The Court notes that Plaintiff references Federal Rule of Civil Procedure 26 in its Motion. See R.

Doc. 61-2 at 5. That Rule requires disclosure of insurance policies. As each of the policies is now part
of the Court record, see R. Docs. 75-3 to 75-5, the Court does not consider Fed. R. Civ. 26 to have a
bearing on the instant dispute.
      Case 2:19-cv-10696-WBV-JVM Document 133 Filed 10/27/20 Page 5 of 9




argues that he “believes” that the first time LaPorte had information about a

potential claim specific enough to give notice to Continental was when Plaintiff

himself gave explicit notice of the claim through either the demand letter (for the

2014 audit) or the 2018 SLCPA complaint (for the 2013 audit).

        LaPorte filed an Opposition, arguing that a declaratory judgment as to which

insurance policy applies is premature as LaPorte has not been found liable for any of

Plaintiff’s claims. 23 Plaintiff filed a Reply, 24 in which he argues that an “actual

controversy” exists regarding which insurance policy applies to which claim, and the

Court may therefore rule on its Motion at this stage and enter a declaratory

judgment.        LaPorte filed a Sur-Reply, 25 noting that the cases cited by Plaintiff

regarding an “actual controversy” are inapposite here, as the relevant issue herein

involves a duty to indemnify, for which there is separate governing caselaw.

        Continental also filed an Opposition to Hof’s Motion for Partial Summary

Judgment. 26 Continental claims that it received notice of a potential claim from

LaPorte in April 2016 in writing regarding both the 2013 and 2014 audits of FSW

and PRIDE. It therefore set up a claim file and has since handled these claims under

the 2015-2016 Policy. Continental further stresses that even if LaPorte did not

comply exactly with the requirements of the policy because it did not provide the

particulars of a potential claim “in writing,” Continental could waive such a




23 R. Doc. 82.
24 R. Doc. 93.
25 R. Doc. 97.
26 R. Doc. 75.
      Case 2:19-cv-10696-WBV-JVM Document 133 Filed 10/27/20 Page 6 of 9




requirement. Continental also stresses the strong policy considerations behind

enforcing a Notice of Potential Claims Provision.

           Plaintiff filed a Reply 27 to Continental’s Opposition, in which he argues that

the 2015-2016 Policy could not apply because LaPorte’s April 2016 communication

with Continental could not have satisfied the notice requirement of the Policy.

Plaintiff then reiterates his arguments that the 2013 audit is covered by the 2017-

2018 Policy and the 2014 audit is covered by the 2016-2017 Policy. Continental filed

a Sur-Reply 28 in which it argued that Plaintiff’s contention that LaPorte’s April 2016

notification to Continental was deficient is pure speculation because Plaintiff has not

seen the communication. Continental further argues that the claims regarding the

2013 and 2014 audits were sufficiently interrelated such that, even if the April 2016

notification was insufficient, the November 2016 demand letter triggered coverage

for both audits under the 2016-2017 Policy.

     II.      LEGAL STANDARD

           Summary judgment is proper if the movant shows there is no genuine dispute

as to any material fact and that it is entitled to judgment as a matter of law. 29 If the

movant shows the absence of a disputed material fact, the non-movant “must go

beyond the pleadings and designate specific facts showing that there is a genuine

issue for trial.” 30 The Court views facts and draws reasonable inferences in the non-




27 R. Doc. 94.
28 R. Doc. 100.
29 F ED. R. CIV. P. 56(a).
30 McCarty v. Hillstone Restaurant Grp., Inc., 864 F.3d 354, 357 (5th Cir. 2017).
      Case 2:19-cv-10696-WBV-JVM Document 133 Filed 10/27/20 Page 7 of 9




movant’s favor. 31 The Court neither assesses credibility nor weighs evidence at the

summary judgment stage. 32

     III.   ANALYSIS

        The Court first addresses whether entering judgment on the issue of insurance

coverage is appropriate at this stage of the litigation. While styled as a Motion for

Partial Summary Judgment on the issue of insurance coverage, in reality Plaintiff

seeks a declaratory judgment clarifying which insurance policy would govern

Continental’s duty to indemnify LaPorte in the event LaPorte is found liable for its

work on the 2013 and 2014 audits. Importantly, the Court notes that LaPorte has

yet to be found liable at all, and therefore a duty to indemnify LaPorte may never

arise. “Louisiana law generally provides that until the underlying issue of liability is

resolved and the defendant is cast in judgment, the issue of indemnity is premature

and non-justiciable.” 33 Numerous courts have come to similar conclusions. 34

        Plaintiff resists this conclusion by arguing that there is a sufficient “actual

controversy” such that the Court can issue a declaratory judgment. It argues the

Court should consider the factors laid out by the Fifth Circuit in St. Paul Insurance

Company v. Trejo 35 to determine whether a declaratory judgment should issue. But



31 Vann v. City of Southaven, Miss., 884 F.3d 307, 309 (5th Cir. 2018).
32 Gray v. Powers, 673 F.3d 352, 354 (5th Cir. 2012) (internal citation omitted).
33 New England Ins. Co. v. Barnett, 465 F. App’x 302, 308 (5th Cir. 2012) (citing Mossy Motors, Inc. v.

Cameras Am., 898 So. 2d 602, 607 (La. App. 4 Cir. 2005).
34 See Threadgill v. Orleans Parish School Bd., No. 02-1122, 2013 WL 3777036, at *2 (E.D. La. July

18, 2013) (“The Fifth Circuit has made clear that the duty-to-indemnify issue [is] not ripe when the
underlying . . . lawsuit has not yet been completed.”) (citing Travelers Cas. & Sur. Co. of Am. v. Univ.
Facilities, Inc. No. 10-1682, 2012 WL 1198611, at *11 (E.D. La. Apr. 10, 2012) (internal citation and
quotations omitted); Lafayette Parish School Bd. v. Surrency, 583 So. 2d 1206, 1209-10 (La. App. 3 Cir.
1991) (vacating a judgment determining insurance coverage before liability had been established).
35 39 F.3d 585 (5th Cir. 1994).
      Case 2:19-cv-10696-WBV-JVM Document 133 Filed 10/27/20 Page 8 of 9




that case, and other cases applying the Trejo factors, 36 did not deal with a party

seeking a declaratory judgment as to whether a duty to indemnify arises before

liability is established. Instead, Trejo and similar cases dealt with determining if

dismissal of a declaratory judgment action is improper in other contexts dealing with

abstention. Nor does the case cited by Plaintiff in its Motion, Pioneer Exploration,

L.L.C. v. Steadfast Insurance Company, 37 require the opposite conclusion. There,

millions of dollars in liability had already been established before the Court

considered whether a duty to indemnify arose. 38                 Properly understood, Pioneer

Exploration stands for the proposition that a court may determine whether an

insurance policy applies on a Motion for Summary Judgment after liability is

established. Such are not the facts before the Court. The Court shall, however,

be positioned to rule on a reurged Motion for Summary Judgment on the

issue of insurance coverage should LaPorte be held liable.

       Alternatively, the Court finds that an issue of material fact exists that

precludes entering summary judgment on the issue of insurance coverage. Plaintiff

moves for a judgment declaring that the 2016-2017 Policy applies to the 2014 audit,

and that the 2017-2018 Policy applies to the 2013 audit. But Continental presented

evidence, in the form of the Declaration of Lew Campione, 39 that indicates that both

audits would be covered by the 2015-2016 Policy. Specifically, Campoine attests that



36 See Vulcan Materials Co. v. City of Tehuacana, 2378 F.3d 382 (5th Cir. 2001); Travelers Ins. Co. v.
La. Farm Bureau Fed’n, Inc., 996 F.2d 774 (5th Cir. 1993).
37 767 F.3d 503 (5th Cir. 2014).
38 Pioneer Exploration, 767 F.3d at 508 (listing the damages sought by Pioneer, including settlement

costs).
39 See R. Doc. 75-2.
         Case 2:19-cv-10696-WBV-JVM Document 133 Filed 10/27/20 Page 9 of 9




he received a notice in writing of the claims related to the 2013-2014 audits on April

1, 2016 and spoke with Terri Troyer of LaPorte about those claims on the same day.40

Continental has presented factual evidence indicating that the 2015-2016 Policy

applies, and, at a minimum, has raised an issue of material fact as to whether the

2016-2017 or 2017-2018 Policies apply. Therefore, Plaintiff’s Motion for a judgment

declaring that the 2016-2017 and 2017-2018 Policies apply to the 2014 and 2013

audits, respectively, must therefore be denied.

       IV.     CONCLUSION

           IT IS HEREBY ORDERED that Plaintiff’s Motion for Partial Summary

Judgment is DENIED.

           New Orleans, Louisiana, October 27, 2020.

                                              ______________________________________
                                              WENDY B. VITTER
                                              UNITED STATES DISTRICT JUDGE




40   See id. at 2-3 ¶¶ 7-8.
